Citation Nr: 0304374	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for history of chronic 
maxillary sinusitis, (previously rated as psychological 
reaction, postoperative right maxillary sinusitis) currently 
rated 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the Montgomery, Alabama, Regional Office (RO) that 
confirmed a noncompensable rating for psychological reaction, 
postoperative right maxillary sinusitis.  

In February 1997, the RO increased the rating for the 
service-connected condition to 10 percent.  In the June 2000 
Board remand, the RO was advised that the veteran might have 
been seeking secondary service connection for residuals of a 
cerebral aneurysm.  In July 2001 RO denied service connection 
for this condition and notified the veteran of that action.  
This issue is further addressed on the remand portion of this 
decision.  The veteran's representative has also raised the 
issue of service connection for headaches in an April 2002 
presentation.  The issue of entitlement to service connection 
for headaches is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected chronic sinusitis is 
productive of moderate disability without evidence of three 
incapacitating episodes yearly or seven or more yearly 
incapacitating episodes with purulent discharge or crusting 
reflecting purulence.

2.  There are no current psychiatric findings that are 
manifestations of the service connected psychiatric disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
history of chronic maxillary sinusitis, previously rated as 
psychological reaction, postoperative right maxillary 
sinusitis, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996 and 
2002); 38 C.F.R. § 4.132, Diagnostic Codes 9506 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records show he was seen for 
headaches, and a November 1967 X-ray noted old chronic 
inflammatory disease mainly in the form of a retention cyst.  
In January 1968, he underwent a Caldwell Luc procedure of the 
right maxillary sinus for a polyp.  His service separation 
noted normal sinuses and psychiatric system.

An October 1968 VA psychiatric evaluation revealed a 
diagnosis of psychophysiological reaction, post operative, 
right antrum, imposing negligible disability.  

In March 1969, the RO granted service connection for 
psychophysiologic reaction, postoperative, right maxillary 
sinusitis, evaluated as noncompensable under Diagnostic Codes 
9504, 6513.  

In February 1992 the veteran was admitted to a VA Medical 
Center for complaints of an altered mental status.  It was 
determined that he had had a cerebral vascular accident with 
aphasia and mental changes.

VA outpatient treatment records show the veteran was seen for 
multiple medical conditions in the 1990's, including visits 
in February and March 1994, when he complained of tender 
sinuses and drainage.  The impression was sinus allergy.  

An October 1994 decision by Social Security Administration 
with supporting medical record show that the veteran was 
granted disability benefits beginning in January 1992.  The 
primary diagnosis was an organic mood syndrome with secondary 
diagnosis of major depression.

On a November 1994 VA psychiatric examination, it was noted 
that the veteran was anxious and nervous with trouble 
concentrating.  The diagnosis was schizoaffective disorder.  

At a November 1994 VA ears, nose, and throat examination, the 
veteran complained of shooting pains and tenderness in the 
right sinus area.  He reported constant drainage.  The 
evaluation showed that the veteran's sinuses were red, 
edematous, and boggy.  There was no bleeding or drainage.  
The right maxillary sinus was tender.  The diagnoses were 
allergic rhinitis and status post right polypectomy from the 
right maxillary sinus, with no recurrence.  

On a November 1996 VA sinus examination, the veteran 
complained of headaches on the right side of his face that 
lasted for a few seconds four times a day.   He stated that 
post-nasal drip awoke him at night.  There was nasal 
congestion and he breathed mostly on his left.  He had pain 
in his right cheek.  Examination showed a deviated nasal 
septum to the left.  There was a nasal discharge, sometimes 
yellowish.  The mucosa was swollen.  The inferior, superior, 
and middle turbinates were swollen, and the paranasal sinuses 
were tender over the left maxillary sinuses.  X-rays of the 
sinuses were normal.  The diagnoses were acute sinusitis and 
residuals of the removal of a right maxillary polyp. 

On the November 1996 VA psychiatric examination, the examiner 
noted the history of the 1992 stroke and complaints of 
chronic headaches and ringing in the ears since then.  The 
diagnoses were cognitive disorder, dysthymic disorder of late 
onset type and mood disorder due to a brain aneurysm.  The 
examiner commented that the symptoms of memory and 
concentration problems caused medical impairment.

In February 1997, the RO granted an increased rating of 10 
percent for the veteran's service-connected psychophysiologic 
reaction, status postoperative right maxillary sinusitis.  

At his September 1997 RO hearing, the veteran testified that 
he had about 3 episodes of sinusitis a month that required 
going to a doctor.  He reported he had headaches, nasal 
drips, and drainage from his sinuses.

At a May 1998 videoconference hearing before the undersigned 
Board member, the veteran related the troubles he was having 
with his sinus condition, and said he went to a doctor 
anywhere from twice a month to once every other month.  

A VA examination by a psychologist was conducted in December 
1998.  At that time the examiner stated that based on 
clinical interview and review of the veteran's claims file, 
he could not rule out somatization as requested.  The 
diagnoses were cognitive disorder, dysthymic disorder, and a 
mood disorder due to history of brain aneurysm.  Global 
Assessment Functioning (GAF) score was 50 based on the 
assessment of the psychological symptoms impairing the 
veteran's ability to perform occupational tasks and causing 
impairment in social and interpersonal functioning. 

A December 1998 VA sinus exam revealed subjective complaints 
of purulent drainage from the nose.  The veteran reported 
that he took antibiotics, when prescribed, as well as sinus 
tablets to relieve the symptoms.  The maxillary sinuses were 
unaffected, and these symptoms reportedly occurred 
approximately once a month.  The diagnosis was chronic 
maxillary sinusitis with polyp removal in January 1968.

The veteran received treatment at a VA outpatient clinic 
during 1999 and 2000 for several problems including 
sinusitis.

On a September 2000 VA ears, nose, and throat examination, 
the veteran described some trouble breathing through his 
nose.  He described nasal discharge and sometimes streaks of 
blood without purulent discharge.  There was no history of 
allergies.  Other symptoms noted included headaches along 
with the sinus problem.  Examination was unremarkable except 
for some tenderness over the right maxillary sinus.  X-rays 
of the sinuses showed no mucosal thickening, polyps, or air 
fluid level.  The diagnosis was chronic maxillary sinusitis, 
by history.  The examiner noted the veteran continued to 
complain of headaches every day.  

On a September 2000 VA psychiatric examination, the examiner 
stated it did not appear that the veteran met the criteria 
for a somatoderm disorder because he did not have multiple 
physical complaints.  The only physical complaints he was 
able to mention after extended questioning were headaches and 
occasional pain in his legs.  Also, he did not meet the 
criteria for pain disorder, because the pain from the 
headaches did not cause clinically significant distress or 
impairment in significant areas of functioning.  It was noted 
the veteran appeared to develop headaches when presented with 
stressful situations.  The examiner said that the veteran did 
not meet the criteria for any other psychiatric disorders.  
His depression was extremely mild, and it is at the level 
that one would accept for someone who has had a health 
problem that had interfered with his ability to work.  The 
examiner stated that it was likely that the veteran's 
headaches resulted from both his sinus problems, possible his 
hypertension, and most significantly from tension.  He did 
not appear to have significant psychological symptoms 
although his medical conditions caused significant 
limitations in his occupational and social functioning.  His 
GAF score was 80. 

The veteran's claims file was reviewed by a VA psychiatrist 
in October 2002.  It was noted that the veteran had a history 
of hypertension, diabetes, sinusitis, and a cerebral aneurysm 
which most probably has ruptured after 1993.  The veteran's 
claims file also revealed that he had some speech impairment, 
mild recent memory impairment, and mild depression secondary 
to the rupture of the brain aneurysm.  The examiner reported 
that the veteran's did not have any history of psychiatric 
treatment.  His headaches were most probably related to 
hypertension and the cerebral aneurysm.  It was reported that 
the aneurysm could induce headaches.  The diagnosis included 
organic mental disorders secondary to his brain injury 
because of rupture of cerebral aneurysm, mild depression, 
history of hypertension, diabetes, sinusitis, and rupture of 
cerebral aneurysm.  The examiner said the veteran's main 
psychosocial stressor appeared to be multiple medical 
problems along with rupture of the cerebral aneurysm and 
brain trauma.  The examiner added that it was very difficult 
to know the veteran's GAF, but it would be much lower as he 
is not able to function well following the rupture of the 
aneurysm and he assigned a GAF score of 50.  The examiner was 
not sure about the relation between sinusitis and cerebral 
aneurysm, and said these were separate kinds of pathologies 
and most probably not correlated with each other.

Extensive VA outpatient treatment records show the veteran 
was treated for multiple medical conditions from 1999 to 
2002.  From 1999 to 2001 he was seen on several occasions for 
sinusitis and headaches. These reports show no incapacitating 
recurrences, purulent discharge or crusting reflecting 
purulence. When seen in May 1999 he was restarted on a nasal 
inhaler.  In August 2000, he was encouraged to routinely use 
Flonase during the spring.  Later in August 2000 he was seen 
for acute symptoms of sinusitis with facial pain and 
headaches.  He was treated with an anti-biotic and encouraged 
to use Flonase daily.  The veteran was on medication.  In 
December 2000 he was seen for a sinus problem with right 
maxillary tenderness.  He was placed on an anti-biotic for 10 
days.  In July 2001 migraine headaches were diagnosed 

II.  Analysis

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

Pursuant to the VCAA, the VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and to 
complete his claim. In the discussions in the statement of 
the case and supplemental statements of the case from the RO, 
the veteran was informed him of the requirements necessary to 
substantiate his claim.  Also, an October 2002 letter from 
the Board notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  These documents 
further advised the veteran that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
pertinent post-service medical reports identified by the 
veteran.  As the veteran has not cited any records of 
relevant post-service treatment in addition to those that 
have already been obtained and associated with the claims 
folder, and as he has been accorded recent VA examinations 
pertaining to his service-connected disability. 

In view of the foregoing, the Board finds that the VA has 
satisfied the requirements of the VCAA.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Separate 
diagnostic codes identify the various disabilities.  If there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2002).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant. 38 C.F.R. § 4.3 (2002).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history. See 38 C.F.R. § 4.41. Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (2002). Where the 
law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The RO has currently assigned a 10 percent rating for chronic 
maxillary sinusitis (previously rated as psychological 
reaction, postoperative right maxillary sinusitis) under 
diagnostic codes 9327-6513.  At the time the veteran's 
originally filed for an increased rating, his service-
connected condition was classified as psychophysiologic 
reaction, postoperative, right maxillary sinusitis, and was 
evaluated under 38 C.F.R. § 4.132, Diagnostic Codes 9506 
(effective prior to November 7, 1996).

The RO has currently assigned a 10 percent rating for chronic 
maxillary sinusitis (previously rated as psychological 
reaction, postoperative right maxillary sinusitis) under 
diagnostic codes 9327-6513.  At the time the veteran's 
originally filed for an increased rating, his service-
connected condition was classified as psychophysiologic 
reaction, postoperative, right maxillary sinusitis, and was 
evaluated under 38 C.F.R. § 4.132, Diagnostic Codes 9506 
(Effective prior to November 7, 1996).  

Effective prior to November 7, 1996, the psychophysiologic 
reaction is based on the degree of impairment of his social 
and industrial adaptability.  A 10 percent evaluation is 
warranted for generalized anxiety disorder with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  

A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 4.132, 
Diagnostic Code 9506 (1996).

A note following these code provisions indicated that when 
two diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition is 
rated under the new diagnosis.  See 38 C.F.R. § 4.132, Note 
(2) (1996).

Under the revised regulations governing mental disorder, 
Diagnostic Code 9327 provides for the evaluation of an 
organic mental disorder, other (including a personality 
change due to a general medical condition.  A 10 percent 
evaluation is assigned for mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition. 38 C.F.R. § 4.126.


A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressor; no more than slight impairment in 
social, occupational, or school functioning.

Diagnostic Code 6513 in effect prior to October 7, 1996 
provides for the evaluation of sinusitis.  A 10 percent 
evaluation is warranted for moderate chronic sinusitis 
manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation requires 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  

Effective October 7, 1996, the rating criteria for sinusitis 
were revised.  A 10 percent evaluation is warranted for one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A note to § 4.97 indicates that an incapacitating episode of 
sinusitis is one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2002).

On the December 1998 VA psychiatric examination, the 
veteran's GAF was 50.  His psychiatric diagnosis was 
attributed to the non-service-connected stroke and the 
examiner could not rule out a somatization disorder.  At the 
second examination, in September 2000, the veteran's GAF was 
80, and according to DSM-IV this represents only slight 
impairment in social and occupational functioning, and was 
specifically characterized as representing only very mild 
impairment.  Finally when the veteran's claims file was 
reviewed by a VA psychiatrist in October 2002, the veteran's 
current psychiatric disorder was an organic mental disorder 
attributable to his non-service-connected cerebral aneurysm.  
In short there are no current findings of psychiatric 
manifestations of his service-connected disorder that would 
warrant a rating in excess of 10 percent under the old or the 
new criteria.  

The Board has considered the veteran's representative's 
assertion that the recent review of the veteran's record by a 
VA psychiatrist failed to distinguish between the veteran's 
organic mental disorders due to an aneurysm and psychiatric 
symptoms associated with the service-connected disorder.  

The Board finds that the examiner's opinion especially when 
viewed in whole demonstrates that the cerebral aneurysm and 
subsequent organic mental disorder is pathology separate from 
the service-connected sinusitis and psychophysiological 
symptoms.  In view of the above the Board finds that the 
sinusitis represents the dominant aspect (major disability) 
of the veteran's condition.

With regard to the organic aspect of his service-connected 
disorder, the September 2000 VA examination showed only 
maxillary tenderness with normal x-rays.  The veteran did 
report daily headaches.  VA outpatient treatment records show 
chronic sinusitis.  However, the current treatment records do 
not show that the sinusitis results in incapacitating 
episodes or recurrences or more than six non-incapacitating 
episodes with purulent discharge or crusting reflecting 
purulence.  Additionally migraine headaches was diagnosed in 
2001, a disability for which service connection is not in 
effect.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

An increased rating for chronic maxillary sinusitis 
previously rated as psychological reaction, postoperative 
right maxillary sinusitis, is denied.


REMAND

In July 2001, the RO denied secondary service connection for 
history of a cerebral aneurysm rupture status post cerebral 
vascular accident with hypertension.  The Board considers an 
April 2002 written presentation from the veteran's 
representative at the RO as a notice of disagreement with 
this denial.  As such, the issuance of a statement of the 
case is required.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the case is REMANDED to the RO for the 
following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2. The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to secondary service 
connection for history for a cerebral 
aneurysm rupture status post cerebral 
vascular accident and inform the veteran 
of the requirements necessary to perfect 
an appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Please note 
these important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


